Case 15-31811        Doc 30     Filed 12/07/18     Entered 12/07/18 13:59:50          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-31811
         Michael D Connolly, Jr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/17/2015.

         2) The plan was confirmed on 12/11/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/20/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $10,851.00.

         10) Amount of unsecured claims discharged without payment: $36,315.46.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-31811        Doc 30      Filed 12/07/18    Entered 12/07/18 13:59:50                 Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor              $7,668.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                     $7,668.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $393.45
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,393.45

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                               Class    Scheduled      Asserted         Allowed         Paid         Paid
 ILLINOIS TOLLWAY                Unsecured     16,904.00     25,815.50        25,815.50       3,056.86        0.00
 NAVY FEDERAL CREDIT UNION       Unsecured            NA         429.13           429.13          50.81       0.00
 NAVY FEDERAL CREDIT UNION       Unsecured            NA         567.38           567.38          67.18       0.00
 RESURGENT CAPITAL SERVICES      Unsecured            NA         842.00           842.00          99.70       0.00
 ILLINOIS TOLLWAY                Unsecured      5,000.00            NA               NA            0.00       0.00
 MCSI INC/VILLAGE OF LAKEMOOR    Unsecured         400.00           NA               NA            0.00       0.00
 TEK COLLECT/VILLAGE OF ISLAND L Unsecured      1,775.00            NA               NA            0.00       0.00
 TRANSWORLD SYS INC/CENTEGRA P Unsecured        1,317.00            NA               NA            0.00       0.00
 A/R CONCEPTS/MCHENRY RADIOLO Unsecured             53.00           NA               NA            0.00       0.00
 ARMOR SYSTEMS/WAUCONDA POLI Unsecured             200.00           NA               NA            0.00       0.00
 ARMOR SYSTEMS/VILLAGE OF PALA Unsecured           200.00           NA               NA            0.00       0.00
 ARNOLDHARRIS/ILL TOLLWAY AUTH Unsecured           288.00           NA               NA            0.00       0.00
 ARNOLDHARRIS/MCHENRY COUNTY Unsecured              84.00           NA               NA            0.00       0.00
 ADVANCED RECOVERY/TCF BANK Unsecured              335.00           NA               NA            0.00       0.00
 CAPITAL ONE                     Unsecured          30.00           NA               NA            0.00       0.00
 DFAS CLEVELAND                  Unsecured      2,254.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-31811        Doc 30      Filed 12/07/18     Entered 12/07/18 13:59:50              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $27,654.01          $3,274.55              $0.00


 Disbursements:

         Expenses of Administration                             $4,393.45
         Disbursements to Creditors                             $3,274.55

 TOTAL DISBURSEMENTS :                                                                       $7,668.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/06/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
